Case 2:20-cv-02580-ODW-AS Document 21 Filed 04/14/20 Page 1 of 2 Page ID #:189



   1   Baruch C. Cohen, Esq. (SBN 159455)
       LAW OFFICE OF BARUCH C. COHEN
   2           A Professional Law Corporation
       4929 Wilshire Boulevard, Suite 940
   3   Los Angeles, California 90010
       (323) 937-4501        Fax (888) 316-6107
   4   e-mail: baruchcohen@baruchcohenesq.com

   5   Attorney for Defendants PETER MARCO LLC, a California limited liability company, PETER
       VOUTSAS, an individual
   6

   7                             IN THE UNITED STATES DISTRICT COURT

   8                         FOR THE CENTRAL DISTRICT OF CALIFORNIA

   9

  10    DAVID ROVINSKY LLC, a                         USDC # 2:20-cv-02580
        Delaware limited liability company
  11                                                  DEFENDANT PETER MARCO LLC, A
                          Plaintiff,                  CALIFORNIA LIMITED LIABILITY
  12                                                  COMPANY’S CORPORATE DISCLOSURE
        vs.                                           STATEMENT
  13
        PETER MARCO LLC, a California
  14    limited liability company, PETER
        VOUTSAS, an individual
  15
                         Defendants.
  16

  17

  18             TO THE HONORABLE COURT AND ALL INTERESTED PARTES:

  19             The undersigned counsel of record for Defendant Peter Marco LLC (“Marco”) hereby

  20   submits this disclosure statement pursuant to Federal Rule of Civil Procedure 7.1:

  21             Marco is a limited liability company organized under the laws of Californina. Marco has

  22   no parent corporation, and no publicly held corporation owns more than 10% of Marco’s stock.

  23

  24   DATED:           April 14, 2020               LAW OFFICE OF BARUCH C. COHEN
                                                     A Professional Law Corporation
  25
                                                     By     /S/ Baruch C. Cohen
  26                                                 Baruch C. Cohen, Esq.
                                                     Attorney for Defendants PETER MARCO LLC, a
  27                                                 California limited liability company, PETER
                                                     VOUTSAS, an individual
  28

       4/14-8:50am
Case 2:20-cv-02580-ODW-AS Document 21 Filed 04/14/20 Page 2 of 2 Page ID #:190



   1                                      CERTIFICATE OF SERVICE

   2           I declare that I am a citizen of the United States and I am a resident and employed
       in Los Angeles, California; that my business address is 4929 Wilshire Boulevard, Suite 940
   3   Los Angeles, California 90010; that I am over the age of 18 and not a party to the above-entitled
       action.
   4
               I am employed by a member of the United States District Court for the Central
   5   District of California, and at whose direction I caused service of the foregoing document
       entitled DEFENDANT PETER MARCO LLC, A CALIFORNIA LIMITED LIABILITY
   6   COMPANY’S CORPORATE DISCLOSURE STATEMENT on all interested parties in this
       action by the method indicated below at the address stated below:
   7
        Anthony R Bisconti, Esq.                            Steven Jay Katzman, Esq.
   8    Bienert Katzman PC                                  Bienert Katzman PC
        601 West 5th Street Suite 720                       601 West 5th Street Suite 720
   9    Los Angeles, CA 90071                               Los Angeles, CA 90071
        Email: tbisconti@bienertkatzman.com                 Email: skatzman@bienertkatzman.com
  10    Attorney for Plaintiff David Rovinsky LLC           Attorney for Plaintiff David Rovinsky LLC
  11    Jason A. Levine, Esq.                               Andrew E. Erdlen, Esq.
        Hangley Aronchick Segal                             Hangley Aronchick Segal
  12    Pudlin & Schiller                                   Pudlin & Schiller
        One Logan Square, 27th Floor                        One Logan Square, 27th Floor
  13    Philadelphia, PA 19103                              Philadelphia, PA 19103
        Email: jlevine@hangley.com                          Email: aerdlen@hangley.com
  14    Attorney for Plaintiff David Rovinsky LLC           Attorney for Plaintiff David Rovinsky LLC
  15   [X]       BY ELECTRONIC TRANSMISSION: by electronically filing the foregoing with the
                 Clerk of the District Court using its CM/ECF System pursuant to the Electronic Case
  16             Filing provision of the United States District Court General Order and the E-Government
                 Act of 2002, which electronically notifies all parties in this case. A pdf version of this
  17             document was also transmitted to counsel via electronic mail at the mail address indicated
                 above.
  18
               I declare under penalty of perjury under the laws of the United States of America that
  19   the foregoing is true and correct. Executed on April 14, 2020 at Los Angeles, California.
  20   By: /s/ Baruch C. Cohen      Baruch C. Cohen
       Baruch C. Cohen
  21

  22

  23

  24

  25

  26

  27

  28

       4/14-8:50am
                                                         -2-
